DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-20-2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1-20-2022 have been fully considered but a new reference is been relied for the argued limitations, please see below for more information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13-15, 19, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu 20160197659 in view of Hong 20110116393.

As to claims 1 and 21, Yu discloses a method/device for wireless communication, comprising: transmitting, to a user equipment (UE) a request to measure a beamformed reference signal [205,405]; transmitting, to the UE a beamforming configuration indicating one or more beamformed measuring options [group ID, beam ID] for measuring the beamformed reference signal, the one or more beamformed measuring options including an indication of a measuring beam pattern for measuring the beamformed reference signal [201,205,401,405]; and transmitting the beamformed reference signal [203,403] (see par. 0048-0053, 0062-0071).  Yu fails to disclose that the options are for the beam at the UE. In an analogous art, Hong discloses beamformed measuring options including an indication of a measuring beam pattern formable at the UE for measuring the beamformed reference signal (see par. 0065-0068). Therefore, it would have been obvious to one of the ordinary skills in the art 
As to claim 13, Yu discloses the method of claim 1, further comprising: transmitting an activation message to activate or deactivate the one or more beamforming beamformed measuring options (see par. 0048-0053, 0062-0071). 
As to claim 14, Yu discloses the method of claim 1, wherein the beamformed reference signal is transmitted in accordance with the transmitting beam pattern (see par. 0048-0053, 0062-0071).   Yu fails to disclose that the options are for the beam at the UE. In an analogous art, Hong discloses wherein the measuring beam pattern formable at the UE is based at least in part on a transmitting beam pattern (see par. 0065-0068). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings and measure the signal as recommended for the simple purpose of speed up measuring the signals, increase effectiveness, etc.
As to claims 15 and 27, Yu discloses a method for wireless communication at a user equipment (UE), comprising: receiving a request to measure a beamformed reference signal [405]; receiving a beamforming configuration indicating one or more beamformed measuring options [group ID, beam ID] for measuring the beamformed reference signal, the one or more beamformed measuring options including an indication of a measuring beam pattern for measuring the beamformed reference signal [401,405]; and measuring the beamformed reference signal based at least in part on the beamforming configuration (see par. 0048-0053, 0062-0071).  Yu fails to disclose that the options are for the beam at the UE. In an analogous art, Hong discloses beamformed measuring options including an indication of a measuring beam pattern formable at the UE for measuring the beamformed reference signal (see par. 0065-0068). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings and measure the signal as recommended for the simple purpose of speed up measuring the signals, increase effectiveness, etc.
As to claim 19, Yu discloses the method of claim 15, further comprising: transmitting a message indicating whether the directional configuration [409] (report on the beam ID or Group ID; par. 0082).  

Claims 2-3, 8, 10-11, 16-18, 20, 22-23, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Hong and further in view of Moon 10,270,514.

As to claims 2-3, 8, 11 and 16-17, Yu discloses the method of claim 1, wherein the one or more beamformed measuring options includes measuring the beamformed reference signal using a directional configuration; transmitting an indication of whether to use the directional configuration (see par. 0043-0044, 0056, 0088); wherein the indication indicates a measuring beam shape to use to measure the beamformed reference signal, wherein the measuring beam shape comprises a beam width [beam group] (see par. 0086-0092). Yu fails to disclose an omni-directional configuration. In an analogous art, Moon disclose a beam with omni-directional configuration (see fig. 3); wherein the indication indicates a measuring beam shape to use to measure the beamformed reference signal, wherein the measuring beam shape comprises a beam direction; wherein the indication comprises a measuring beam sweep pattern that comprises a repeated reference signal in a plurality of symbols to indicate use of the omni-directional configuration (see col. 12, lines 25-43). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to increase the width of the beam all the way to omni-directional for 
As to claim 10, Yu discloses the method of claim 3, wherein the indication indicates use of both the directional configuration and the beam group (see par. 0043-0044, 0056, 0088). Yu fails to disclose an omni-directional configuration. In an analogous art, Moon disclose a beam with omni-directional configuration (see fig. 3). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to increase the width of the beam all the way to omni-directional for additional coverage; thereby, when combined the beam ID of Yu will indicate an omni-directional configuration.
As to claim 18, Yu discloses the method of claim 17, further comprising: determining to use the directional configuration if the indication indicates use of the directional configuration (see par. 0043-0044, 0056, 0088).
As to claim 20, Yu discloses everything as shown above except for transmitting a configuration request requesting a reference signal beam sweep. In an analogous art, Moon discloses transmitting a configuration request requesting a reference signal beam sweep type that is compatible with the omni-directional configuration (see col. 12, lines 25-43; col. 58 – col. 13, line 7). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to 
Regarding claims 22-23 and 26, they are the corresponding device claims of method claims 2-3 and 8. Therefore, claims 22-23 and 26 are rejected for the same reasons as shown above.
Regarding claims 28-30, they are the corresponding device claims of method claims 16-18. Therefore, claims 28-30 are rejected for the same reasons as shown above.

Claims 4-7, 12, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Hong and further in view of Moon and further in view of Jeon 20160043792.
As to claims 4-6, 12 and 24, Yu discloses the method of claim 3, wherein the indication indicates use of the beam configuration when a signal quality is at or above a threshold (see par. 0068). Yu fails to disclose an omni-directional configuration. In an analogous art, Moon disclose wherein the indication indicates use of the omni-directional configuration when a signal quality is at or above a threshold (see fig. 3). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to increase the width of the beam all the way to omni-directional for additional coverage; thereby, when combined the beam ID of Yu will indicate an omni-directional configuration. The previous references fails to disclose to use a configuration when signal quality is below the threshold.  In a similar field of  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yu by specifically providing wherein the indication indicates use of the omni-directional configuration when a signal quality is at or above a threshold, and indicates use of the directional configuration when the signal quality is below the threshold, as taught by Jeong, for the purpose of minimizing power consumption of the UE by adjusting receive beam gain according to channel situation in a wireless communication system.
As to claims 7 and 25, Yu discloses the method of claim 4, wherein the signal quality is based at least in part on a reference signal received power (RSRP), a reference signal received quality (RSRQ), a channel quality indicator (CQI), a signal-to-noise ratio (SNR), or a combination thereof (see par. 0034).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Hong and further in view of Moon and further in view of Wernersson 20180219659.
Regarding claim 9, the previous disclose everything as applied above (see claim 3), in addition, Wernersson discloses wherein the indication indicates use of the omni-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARCOS L TORRES/Primary Examiner, Art Unit 2647